Citation Nr: 0716686	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-11 257	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
sprained thoracic spine.

2. Entitlement to an effective date earlier than November 26, 
2002 for an increased 10 percent rating for thoracic spine 
sprain.

3. Entitlement to an effective date earlier than November 26, 
2002 for the grant of service connection for duodenal ulcer 
disease.

4. Entitlement to a compensable rating for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from May 2003 (spine) and 
November 2003 (ulcer) rating decisions of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran requested a hearing before a Veterans Law Judge; 
he failed to appear for a Travel Board hearing scheduled in 
March 2007.  

The May 2003 rating decision granted the veteran an increased 
(10 percent) rating for thoracic spine strain, effective from 
November 26, 2002.  He appealed the rating assigned, and a 
January 2004 rating decision increased the rating to 20 
percent, effective September 26, 2003.  The veteran's April 
2004 VA Form 9, Substantive Appeal, continued to appeal the 
rating assigned and the effective date of the 10 percent 
rating, but did not appeal the effective date for the grant 
of the further increase to 20 percent.  Hence, the January 
2004 rating decision is final as it pertains to the effective 
date assigned for the 20 percent rating.  

Regarding the matter of the effective date for the grant of 
service connection for duodenal ulcer disease, neither the 
veteran nor his representative has specifically alleged that 
the March 1976 rating decision contained CUE; however, CUE in 
the March 1976 rating decision is raised by the record.  
Since that matter is inextricably intertwined with the 
effective date issue on appeal, it must be addressed.  In 
light of the Board's favorable findings below, it is 
unnecessary to remand this matter to the RO for their initial 
adjudication.

The matter of the rating for duodenal ulcer is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington D.C.  VA will notify the veteran if any action on 
his part is required.  





FINDINGS OF FACT

1. The veteran's thoracic spine strain is manifested by 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; neither forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, nor favorable ankylosis of the entire thoracolumbar 
spine is shown.

2. A June 1979 rating decision reduced the rating for 
thoracic spine strain to noncompensable; as the veteran did 
not appeal this decision, it is final.

3. Symptoms warranting a rating in excess of 10 percent for 
thoracic spine strain were not shown in the year prior to 
November 26, 2002.

4. An unappealed March 1976 rating decision denied service 
connection for duodenal ulcer based essentially on findings 
that while such disease was manifested within one year 
following the veteran's discharge from service, the symptoms 
shown during that one year period were not compensable in 
degree. 

5. VA treatment records, that were associated with the claims 
file at the time of the March 1976 rating decision showed 
that the veteran was treated for symptoms of duodenal ulcer 
disease in April, May, August, and September 1975.


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for thoracic spine strain 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes (Codes) 5235-5242 (effective 
September 26, 2003).

2. An effective date prior to November 26, 2002 for an 
increased 10 percent rating for thoracic spine strain is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2006).

3. An effective date of December 12, 1975 is warranted for 
the grant of service connection for duodenal ulcer.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5109A, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.105, 3.307, 3.309, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the veteran's claim for an increased rating for 
thoracic spine strain, he was advised of VA's duties to 
notify and assist in the development of the claim prior to 
the initial adjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2003 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  It is unclear 
from the record whether he was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  Nevertheless, the Board finds that he has essentially 
been notified of the need to provide such evidence, since the 
February 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
January 2004 statement of the case (SOC) included such notice 
by citing § 3.159(b)(1).  Thus, he has been adequately 
informed of the need to submit relevant evidence in his 
possession, has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  

As for the remaining effective date claims, since the rating 
decisions on appeal granted service connection for duodenal 
ulcer and effective dates for this award and for the award of 
an increased rating for thoracic spine strain, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  April and May 2004 SOCs provided 
notice on the "downstream" issue of effective dates of 
awards and readjudicated the matter.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither 
the veteran nor his representative has alleged that notice in 
this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
In February 2003, the RO requested private medical records 
from Dr. D. H.; in March 2003, Dr. D. H.'s office responded 
that they could not find medical records for the veteran.  
Furthermore, in a January 2003 VA Form 21-4142, Authorization 
and Consent to Release Information, the veteran indicated 
that Dr. T. B. had medical records showing treatment for his 
back and ulcer.  In a February 2003 letter, the RO notified 
the veteran that it had been unable to obtain a complete 
address for Dr. T. B. and that he needed to determine whether 
he was still practicing medicine and provide the RO with a 
complete address.  He did not respond to this request.  The 
Board notes that the duty to assist is not a one-way street; 
VA is unable to obtain these medical records without the 
veteran's co-operation.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The RO arranged for VA spine examinations in 
March and October 2003.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claims.
B.	Factual Background, Legal Criteria, and Analysis

Thoracic Spine Strain - Increased Rating

	1) Factual Background

On March 2003 VA examination, the veteran reported 
experiencing an increase in high thoracic spine pain in the 
most recent two to three years and stated that about four to 
five times a month, he would have enough pain to concern him, 
lasting anywhere from 12 to 30 hours, but he continued to 
work through the pain.  He indicated that his work had not 
required him to lift anything heavy for years.  Physical 
examination revealed a full range of motion in both 
shoulders; cervical spine range of motion was to 85 degrees 
forward and limited to 35 degrees backwards; chin rotation 
was 60 degrees right, 85 degrees left, and side bending of 
the neck was 25 degrees right and 35 degrees left.  It was 
noted that limitations were primarily due to stiffness with 
mild pain at the extreme.  There was no particular tenderness 
noted in his thoracic spine; he had a very slight beginning 
kyphos.  The examiner indicated that he was fully ambulatory 
and "apparently has only intermittent problems, which are 
not disabling according to the usual criteria because he kept 
right on working."  X-rays of the cervical and thoracic 
spine revealed mild changes of degenerative joint disease 
with anterior lipping in the lower cervical area as well as 
some narrowing of the joint spaces.  The impression provided 
was: "No time lost from work, no change in activities of 
daily living and no economic impact with regard to getting or 
keeping a job or doing his job, although again he stressed 
that he has not had heavy work to do for years and when he 
does something strenuous, it will tend to give him high 
thoracic midline spine pain."

On October 2003 VA examination, the veteran reported that he 
had experienced no interim difficulty with his chest except 
for occasional back and neck discomfort with heavy activity.  
Three months previously when he bent over to pick up a piece 
of paper he developed severe back pain that radiated into his 
left leg; he had limped on his left leg since that time and 
had developed atrophy of that extremity.  X-rays of his back 
were negative and he was scheduled for an MRI.  Neck range of 
motion was 80 degrees on flexion, 40 degrees on extension, 
and 70 degrees left and right laterally; 35 degrees tilting 
to the left and right.  Cervical muscle tone was noted to be 
normal.  Range of motion of the thoracic spine revealed 
flexion to 40 degrees, extension to 25 degrees, and lateral 
movement in both directions to 45 degrees, without discomfort 
in any range.  There was no tenderness to palpation of the 
thoracic spine and paraspinous muscle tone was normal.  
Evaluation of the lumbar spine showed that straight leg 
raising was positive at 70 degrees on the left.  There was 
diminished sensation to pinprick and vibratory stimulation 
about the left lateral thigh and calf; tendon reflexes of the 
right knee were normal and were 1/4 at the left knee and 
absent at the left ankle.  Extension of the lumbar spine was 
to 25 degrees, flexion to 90 degrees, and lateral movement in 
either direction was to 25 degrees.  An increase in lumbar 
paraspinous muscle tone was noted on the left side.  The 
examiner provided the following impressions:

1. Chronic thoracic spine sprain.  Minimal 
disability.  Stable.  No interim change compared 
to assessment in March of 2003.  X-rays show 
minimal degenerative changes at that level.

2. Degenerative disc disease of the lumbar spine 
with left leg radicular pain of three months 
duration, currently being investigated.  This 
injury is not thought to be related to his prior 
difficulty with his thoracic spine.  He has been 
incapacitated over the last year for one month 
because of his low back problem, but he has not 
had any incapacity as a consequence of his 
thoracic spine problem.

	2) Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The schedular criteria for rating the spine were revised, 
effective September 26, 2003.  The January 2004 rating 
decision granted the veteran the current 20 percent rating 
based on the regulation changes.  Under the general rating 
formula for rating diseases and injuries of the spine, with 
or without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Higher ratings are available for more 
severe manifestations.  38 C.F.R. § 4.71a, Codes 5235-5242.  
[As explained below, criteria for rating low back disability 
may not be considered, as such disability is not service-
connected.]  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  Id., Note 2.

Favorable ankylosis is fixation of a spinal segment in 
neutral position (zero degrees).  Id., Note 5.

The October 2003 VA examination provides an impression that 
the veteran has degenerative disc disease of the lumbar 
spine.  The evidence of record establishes this condition is 
separate from, and not related to, his service-connected 
thoracic spine strain.  When assessing the degree of 
impairment resulting from a service-connected disability, the 
"use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.  
Nevertheless, "when it is not possible to separate the 
effects of the [service-connected disability and the 
nonservice-connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition."  61 Fed. Reg. 52695, 52698 (Oct. 8, 1996); see 
also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To 
the extent possible, the Board will consider only that degree 
of disability resulting from the veteran's service-connected 
thoracic spine strain.

The medical evidence of record does not show that the veteran 
has forward flexion of the thoracolumbar spine limited to 30 
degrees or less.  There are no additional signs of functional 
impairment.  38 C.F.R. §§ 4.10, 4.40 and 4.45.  The record 
also contains no evidence of favorable ankylosis of the 
entire thoracolumbar spine.  
The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 8, Vet. App. 
202 (1995).  It is not disputed that the veteran has some 
limitation of motion of the thoracolumbar spine and that 
there is pain on motion.  Yet, the Board finds that the 20 
percent disability rating appropriately compensates him for 
his limitation of motion, pain, and functional loss.  His 
thoracic spine strain has not caused him to miss any days 
from work.  It is noted that the veteran had been 
incapacitated for a month because of degenerative disc 
disease of the lumbar spine; however, the October 2003 VA 
examiner specifically stated that the lumbar disc disease and 
radiculopathy into the left lower extremity were unrelated to 
his thoracic spine problem and opined that he had not had 
"any incapacity as a consequence of his thoracic spine 
problem."  Hence, as this is competent medical evidence that 
the current impairment is related to a nonservice-connected 
condition, any limitation of motion, pain, or functional loss 
that the disc disease might add cannot be considered in 
rating the service-connected thoracic spine strain.  
38 C.F.R. § 4.14. 

The preponderance of the evidence is against a rating in 
excess of 20 percent for thoracic spine strain and the claim 
must be denied.

Thoracic Spine Strain - Earlier Effective Date

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to this rule provides that 
the effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997).

At the outset, it is noteworthy that a July 1974 rating 
decision granted service connection for thoracic spine strain 
and assigned a 10 percent rating.  A subsequent, June 1979, 
rating decision found there were no residuals of the 
veteran's service-connected back condition and reduced the 
rating to noncompensable.  The veteran did not appeal this 
decision, and it became final based on the evidence of record 
at the time.  It is not subject to revision in the absence of 
CUE in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  While the veteran argues that the June 1979 
rating decision was inaccurate because the RO did not have 
enough evidence to support its decision, he has not alleged 
that the decision contained CUE and CUE is not raised by the 
record.  

The earliest document in the claims file received after the 
June 1979 rating decision that can be construed as a formal 
claim for an increased rating for thoracic spine strain is 
the veteran's application for an increased rating received on 
November 26, 2002.  Under the controlling law and regulations 
outlined above, the Board must review the evidence dating 
back to November 26, 2001, to determine the "earliest date 
as of which," within the year prior to the claim, the 
increase in disability was factually ascertainable.  The only 
competent (medical) evidence of record for the one year 
period prior to November 26, 2002 consists of private medical 
records from Dr. K. L.  These records do not show any 
complaints or treatment for thoracic spine strain.  Without 
any earlier medical evidence of increased thoracic spine 
disability within the year prior to November 26, 2002, there 
is no evidentiary basis for making the award of the 10 
percent rating effective prior to November 26, 2002.  
Consequently, an effective date earlier than November 26, 
2002 is not warranted.

There is no legal basis for making the effective date of the 
10 percent rating for thoracic spine strain retroactive to 
1974 (when he was discharged from service), as the veteran 
seeks.  The June 1979 rating decision bars such an effective 
date.  See 38 U.S.C.A. § 7105.  The law is dispositive and 
the claim must be denied.



Duodenal Ulcer - Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  This rule holds true in claims 
for service connection, except when such claim is received 
within one year after separation from service, in which case 
the effective date of the award is the day following 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).  

The effective date for an award based on a finding of CUE 
will be the date benefits would have been payable if the new 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.400(k).

The United States Court of Appeals for Veteran's Claims 
(Court) has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at that time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed error during 
the adjudication process.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and a duodenal ulcer 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A March 1976 rating decision denied service connection for 
duodenal ulcer based on a finding that while the disease was 
shown (by upper GI) in the first postservice year it was not 
manifested to a compensable degree during the first 
postservice year, and the presumptive provisions outlined 
above did not apply.  However, the 1976 rating schedule 
provided (as it does currently) that a 10 percent rating was 
warranted for mild duodenal ulcer, manifested by brief 
episodes of recurring symptoms once or twice yearly.  Since 
the evidence at the time of the March 1976 rating decision 
clearly showed that the veteran had recurring symptoms at 
least once during the year following his separation from 
service (he was seen for the symptoms in April, May, August, 
and September 1975), the requirements for a 10 percent rating 
were clearly met in the first postservice year.  Since the 
March 1976 rating decision failed to recognize that the 
schedular requirements were met, and for that reason did not 
apply the presumptive provisions for service connection for 
duodenal ulcer, it contained CUE, and must be reversed.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Hence, the veteran is entitled to an effective date of 
December 12, 1975 for the grant of service connection for 
duodenal ulcers.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. 
§ 3.400(k).  December 12, 1975 is the date of his original 
claim and is the date benefits would have been payable if the 
current decision had been made in March 1976.  Id.  [The 
veteran filed his claim more than a year after his discharge 
from service; hence, he is not entitled to an effective date 
back to the day after his separation from service.  Id. at 
(b)(2)(i).]


ORDER

A rating in excess of 20 percent for thoracic spine strain is 
denied.

An effective date prior to November 26, 2002 for an increased 
10 percent rating for thoracic spine strain is denied.

An effective date of December 12, 1975 for the grant of 
service connection for duodenal ulcer disease, based on a 
finding of CUE in a March 1976 rating decision that denied 
that benefit, is granted, subject to the regulations 
governing payment of monetary awards.


REMAND

The veteran's claim for a compensable rating for duodenal 
ulcer disease is an appeal of the initial rating assigned 
with the grant of service connection.  Hence, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  As this decision grants 
the veteran an effective date of December 12, 1975 for the 
grant of service connection for duodenal ulcer, the veteran 
is entitled to "staged ratings" from December 12, 1975 to 
the present.  The RO has not had the opportunity to 
adjudicate this issue and it is inextricably intertwined with 
the initial rating issue currently on appeal.  Hence, this 
matter must be remanded for further development and 
adjudication.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify any additional sources of 
treatment or evaluation (records of which 
are not already associated with the 
claims file) for duodenal ulcer and to 
provide any releases necessary to obtain 
records of such treatment or evaluation.  
The RO should obtain complete records of 
such treatment and evaluation from the 
sources identified.  The RO must obtain 
copies of any records (that are not 
already associated with the claims file) 
of VA treatment the veteran has received 
for duodenal ulcer.  

2.  The RO should then complete any other 
necessary development, to include 
scheduling the veteran for a VA 
examination to assess the current 
severity of his duodenal ulcer.
3.  The RO should then re-adjudicate the 
claim (considering the possibility of 
"staged" ratings, if indicated by the 
record.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


